SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedJune 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53031 WESTMOUNTAIN DISTRESSED DEBT, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315407 (State or other jurisdiction (IRS Employer File Number) of incorporation) 123North College Avenue, STE 200 Fort Collins, Colorado (Address of principal executive offices) (zip code) (970) 212-4770 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, July 27, 2010, was 9,040,750. FORM 10-Q West Mountain Distressed Debt, Inc. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets at June 30, 2010 (Unaudited) and December 31, 2009 3 Statements of Operations (Unaudited) for the three months ended June 30, 2010 and 2009 and for the six months ended June 30, 2010 and 2009 and for the period October 18, 2007 (inception) through June 30, 2010 4 Statements of Cash Flows (Unaudited) for the six months ended June 30, 2010 and 2009 and for the period October 18, 2007 (inception) through June 30, 2010 5 Notes to the Financial Statements 6 Item 2. Management’s Discussion and Analysis and Plan of Operation 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 Item 4T. Controls and Procedures 10 PART IIOTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 17 - 2 - PART IFINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to West Mountain Distressed Debt, Inc. ITEM 1.FINANCIAL STATEMENTS WestMountain Distressed Debt, Inc. (A Development Stage Company) Balance Sheets June 30, December 31, (Unaudited) Assets Cash $ $ Certificates of deposit Prepaid expenses Property and equipment, net Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Indebtedness to related parties $ $ Accrued liabilities Total liabilities Shareholders' equity: Preferred stock, $.10 par value; 1,000,000 shares authorized, - - -0- shares issued and outstanding Common stock, $.001 par value; 50,000,000 shares authorized, 9,040,750 shares issued and outstanding 2010 and 2009 Additional paid-in-capital Deficit accumulated during development stage ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. - 3 - WestMountain Distressed Debt, Inc. (A Development Stage Company) Statements of Operations For the quarters ended June 30, 2010 and 2009 and for the six months ended June 30, 2010 and 2009 and for the period October 18, 2007 (inception) through June 30, 2010 (Unaudited) For the three months ended June 30, For the six months ended June 30, October 18, 2007 (Inception) Through June 30, Operating expenses Sales, general and administrative expense $ Total operating expenses Net loss from operations ) Other income/(expense) Interest income Net loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. - 4 - WestMountain Distressed Debt, Inc. (A Development Stage Company) Statements of Cash Flows For the six months ended June 30, 2010 and 2009 and for the period October 18, 2007 (inception) through June 30, 2010 For the six months ended June 30, October 18, 2007 (Inception) Through June 30, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Changes in operating assets and operating liabilities: Prepaid expenses ) ) ) Accounts payable and accrued liabilities ) ) Net cash (used in) operating activities ) ) ) Cash flows from investing activities: Purchases for property and equipment ) - ) Proceed from and (payments for) certificates of deposit ) ) Net cash provided by (used in) investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock - - Net cash provided by financing activities - - Net change in cash ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ The accompanying notes are an integral part of these financial statements. - 5 - WestMountain Distressed Debt, Inc. (A Development Stage Company) Notes to the Financials 1) Nature of Organization and Summary of Significant Accounting Policies Nature of Organization and Basis of Presentation WestMountain Distressed Debt, Inc. was incorporated in the state of Colorado on October 18, 2007 and on this date approved its business plan and commenced operations. The Company is a development stage enterprise in accordance with ASC 915 - “Accounting and Reporting by Development Stage Enterprises”, formerly SFAS No. 7.The Company’s plan is to act as an acquirer of real estate assets that are being sold at a discount to the original purchase price. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company is a development stage company with no history of operations, limited assets, and has incurred operating losses since inception.These factors, among others, raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s continuation as a going concern is dependent upon its ability to obtain additional operating capital, commence operations, provide competitive services, and ultimately to attain profitability. Use of Estimates The preparation of financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid securities with original maturities of three months or less when acquired to be cash equivalents.As of June 30, 2010 and December 31, 2009 there were no cash equivalents. (2) Certificates of Deposit The company has made it a policy to invest funds over and above its forecasted operating expenses in certificates of deposit.The terms on the certificates have ranged from three to six months. (3) Stockholders Equity On November 19, 2007 the Company sold 290,000 shares of its common stock for $290 or $0.001 per share. On November 20, 2007 the Company sold 235,000 shares of its common stock for $2,350 or $0.01 per share. On November 28, 2007 the Company sold 8,050,000 shares of its common stock to WestMountain Red, LLC, an affiliate, for a cash price of $320,000 or $0.04 per share.The stock transaction made WestMountain Red, LLC the Company’s majority shareholder. - 6 - WestMountain Distressed Debt, Inc. (A Development Stage Company) Notes to the Financials On November 30, 2007 the Company sold 465,750 shares of its common stock for $46,575 or $0.10 per share.The stock sale was made in reliance on an exemption from registration of a trade in the United States under Rule 504 and/or Section 4(6) of the Act. The Company relied upon exemptions from registration believed by it to be available under federal and state securities laws in connection with the offering. A total of 9,040,750 shares were issued for a total cash price of $369,215.All of the shares issued are considered to be “restricted stock” as defined in Rule 144 promulgated under the Securities Act of 1933.As of December 31, 2007 the common stock issued and outstanding at par is $9,041 or $0.001 per share.The amount over and above the $0.001 par value per share is recorded in the additional paid-in capital account in the amount of $360,174. There were no changes in common stock and additional paid in capital for the quarters ended June 30, 2010 and 2009. (4) Related Parties Bohemian Companies, LLC and BOCO Investments, LLC are two companies under common control.Mr. Klemsz, our President, has been the Chief Investment Officer of BOCO Investments, LLC since March 2007.Since there is common control between the two companies and a relationship with our Company President, we are considering all transactions with Bohemian Companies, LLC, related party transactions. On January 1, 2008, we entered into a Service Agreement with Bohemian Companies, LLC, to provide us with certain defined services. These services include financial, bookkeeping, accounting, legal and tax matters, as well as cash management, custody of assets, preparation of financial documents, including tax returns and checks, and coordination of professional service providers as may be necessary to carry out the matters covered by the Service Agreement. We will compensate Bohemian Companies, LLCby reimbursing this entity for the allocable portion of the direct and indirect costs of each employee of Bohemian Companies, LLCthat performs services on our behalf. We will receive invoices on a monthly basis from Bohemian Companies, LLC. This Service Agreement was for the term of one year, ending December 31, 2009 but was extended to December 31, 2010. Total expenses incurred with Bohemian Companies were $3,000 each for the quarters ending June 30, 2010 and 2009 and $6,000 each for the six months ending June 30, 2010 and 2009.As of June 30, 2010 the Company had a balance due to Bohemian Companies, LLC of $1,000. The Company entered into an agreement with SP Business Solutions (“SP”) to provide accounting and related services for the Company.The owner, Joni Troska, was appointed Secretary of WestMountain Distressed Debt, Inc on October 15, 2009, and is considered to be a related party.As of June 30, 2010 an accrual of $500 has been recorded for unpaid services. (5) Concentration of Credit Risk for Cash The Company has concentrated its credit risk for cash by maintaining deposits in financial institutions, which may at times exceed the amounts covered by insurance provided by the United States Federal Deposit Insurance Corporation ("FDIC"). As of June 30, 2010 the Company has no risk for the excess of the deposit liabilities reported by the financial institution over the amount that would have been covered by FDIC. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk to cash. - 7 - ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION The following discussion of our financial condition and results of operations should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and notes thereto included in, Item 1 in this Quarterly Report on Form 10-Q.This item contains forward-looking statements that involve risks and uncertainties.Actual results may differ materially from those indicated in such forward-looking statements. Forward-Looking Statements This Quarterly Report on Form 10-Q and the documents incorporated herein by reference contain forward-looking statements. Such forward-looking statements are based on current expectations, estimates, and projections about our industry, management beliefs, and certain assumptions made by our management.Words such as “anticipates”, “expects”, “intends”, “plans”, “believes”, “seeks”, “estimates”, variations of such words, and similar expressions are intended to identify such forward-looking statements.These statements are not guarantees of future performance and are subject to certain risks, uncertainties, and assumptions that are difficult to predict; therefore, actual results may differ materially from those expressed or forecasted in any such forward-looking statements.Unless required by law, we undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise.However, readers should carefully review the risk factors set forth herein and in other reports and documents that we file from time to time with the Securities and Exchange Commission, particularly Annual Reports on Form 10-K, Quarterly reports on Form 10-Q and any Current Reports on Form 8-K. General We earn income by holding distressed real estate properties for resale at a future date when market conditions are more favorable. We will screen investments with emphasis towards finding opportunities with long term potential. Our company has no prior history of operating in the distressed real estate business. We act as a holder of distressed real estate properties by raising, investing and managing private equity and direct investment funds for third parties including high net worth individuals and institutions. As is the industry practice, we earn management fees based on the size of the funds that we manage and incentive income based on the performance of these funds. We do not focus on any particular industry in the real estate market but will look at any and all opportunities. We are presently planning to develop and implement a web site based operation to gather additional potential investment opportunities beyond what we can generate through our network of contacts. We also plan to utilize the most current technology to analyze investments. We believe the technology will assist in the analysis of each opportunity. If we are not successful in our operations we will be faced with several options: 1. Cease operations and go out of business; 2. Continue to seek alternative and acceptable sources of capital; 3. Bring in additional capital that may result in a change of control; or 4. Identify a candidate for acquisition that seeks access to the public marketplace and its financing sources Currently, we believe that we have sufficient capital to implement our business operations or to sustain them through December 31, 2010. If we can become profitable, we could operate at our present level indefinitely. To date, we have not had any discussions with any possible acquisition candidate nor have we any intention of doing so. We have not been subject to any bankruptcy, receivership or similar proceeding. - 8 - Results of Operations The following discussion involves our results of operations for the quarter ended June 30, 2010 and 2009, and for the six months ended June 30, 2010 and 2009. We have not generated revenues from operations since our inception on October 18, 2007. Operating expenses, consisting primarily of selling, general and administrative costs were $8,271 for the quarter ended June 30, 2010, compared to $13,028 for the quarter ended June 30, 2009. Selling, general and administrative costs were $17,656 for the six months ended June 30, 2010, compared to $19,761 for the six months ended June 30, 2009. Most of the costs were attributable to professional and contract services. We do not anticipate these professional fees to be as significant until we begin to grow the business. We had a net loss of $8,033 for the quarter ended June 30, 2010, compared to a net loss of $11,746 for the quarter ended June 30, 2009. We had a net loss of $17,059 for the six months ended June 30, 2010, compared to a net loss of $17,242 for the six months ended June 30, 2009. Liquidity and Capital Resources Our cash on June 30, 2010 were$24,743.We had an additional amount of $189,685 in Certificates of Deposit. Over the next twelve months we do not expect any material capital costs in our operations. Because we do not pay salaries, and our major professional fees have been paid for the year, operating expenses are expected to remain fairly constant. To try to operate at a break-even level based upon our current level of business activity, we believe that we must generate approximately $50,000 in revenue per year. However, if our forecasts are inaccurate, we will need to raise additional funds. In the event that we need additional capital, WestMountain Red, LLC has orally agreed to loan such funds as may be necessary through December 31, 2010 for working capital purposes. On the other hand, we may choose to scale back our operations to operate at break-even with a smaller level of business activity, while adjusting our overhead to meet the revenue from current operations. In addition, we expect that we will need to raise additional funds if we decide to pursue more rapid expansion, the development of new or enhanced services or products, appropriate responses to competitive pressures, or the acquisition of complementary businesses or technologies, or if we must respond to unanticipated events that require us to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. We expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect approximately $50,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business. Plan of Operation for January 1, 2010 to December 31, 2010 We earn income by holding distressed real estate properties for resale at a future date when market conditions are more favorable. We will screen investments with emphasis towards finding opportunities with long term potential. Our company has no prior history of operating as firm in the distressed real estate business. We act as a holder of distressed real estate properties by raising, investing and managing private equity and direct investment funds for third parties including high net worth individuals and institutions. As is the industry practice, we earn management fees based on the size of the funds that we manage and incentive income based on the performance of these funds. We do not focus on any particular industry in the real estate market but will look at any and all opportunities. - 9 - We are presently planning to develop and implement a web site based operation to gather additional potential investment opportunities beyond what we can generate through our network of contacts. We also plan to utilize the most current technology to analyze investments. We believe the technology will assist in the analysis of each opportunity. If we are not successful in our operations we will be faced with several options: 1. Cease operations and go out of business; 2. Continue to seek alternative and acceptable sources of capital; 3. Bring in additional capital that may result in a change of control; or 4. Identify a candidate for acquisition that seeks access to the public marketplace and its financing sources Currently, we believe that we have sufficient capital to implement our business operations or to sustain them through December 31, 2010. If we can become profitable, we could operate at our present level indefinitely. To date, we have never had any discussions with any possible acquisition candidate nor have we any intention of doing so. We operate out of one office in Colorado. We have no specific plans at this point for additional offices. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements with any party. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. None. ITEM 4. CONTROLS AND PROCEDURES Not applicable. ITEM 4T. CONTROLS AND PROCEDURE As of the end of the period covered by this report, based on an evaluation of our disclosure controls and procedures (as defined in Rules 13a -15(e) and 15(d)-15(e) under the Exchange Act), our Chief Executive Officer and the Chief Financial Officer has concluded that our disclosure controls and procedures are effective. There were no changes in our internal controls over financial reporting that occurred during our most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. This report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Identified in connection with the evaluation required by paragraph (d) of Rule 240.13a-15 or Rule 240.15d-15 of this chapter that occurred during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. - 10 - PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS There are no legal proceedings, to which we are a party, which could have a material adverse effect on our business, financial condition or operating results. ITEM 1A.RISK FACTORS You should carefully consider the risks and uncertainties described below; and all of the other information included in this document. Any of the following risks could materially adversely affect our business, financial condition or operating results and could negatively impact the value of your investment. The occurrence of any of the following risks could materially and adversely affect our business, financial condition and operating result. In this case, the trading price of our common stock could decline and you might lose all or part of your investment. We have no substantial operating history, and have never been profitable.As a result, we may never become profitable, and, as a result, we could go out of business. We were formed as a Colorado business entity in October, 2007. At the present time, we have never been profitable.There can be no guarantee that we will ever be profitable. Even if we develop revenue, there is no assurance that we will become a profitable company. We may never become profitable, and, as a result, we could go out of business. Because we had incurred a loss and have limited operations, our accountants have expressed doubts about our ability to continue as a going concern. For our audit dated December 31, 2009, our accountants have expressed doubt about our ability to continue as a going concern as a result of a limited history of operations, limited assets, and operating losses since inception. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: ♦ our ability to find suitable investments; and ♦ our ability to generate substantial revenues. Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues.We expect ouroperating costs to range between $60,000 and $100,000 for the fiscal year ending December 31, 2010.We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues will cause us to go out of business. Our lack of substantial operating history makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance. An investor could lose his entire investment. We have a limited operating history. An investor has no frame of reference to evaluate our future business prospects.This makes it difficult, if not impossible, to evaluate us as an investment. An investor could lose his entire investment if our future business prospects do not result in our ever becoming profitable. - 11 - If we do not generate adequate revenues to finance our operations, our business may fail. We have not generated revenues from our inception. As of June 30, 2010, we had a cash position of $24,743 and $189,685 in certificates of deposit.We anticipate that operating costs will range between $60,000 and $100,000, for the fiscal year ending December 31, 2010. These operating costs include insurance, taxes, utilities, maintenance, contract services and all other costs of operations. We will use contract employees who will be paid on an hourly basis as each investment transaction is evaluated. However, the operating costs and expected revenue generation are difficult to predict. We expect to generate revenues in the next twelve months from making investments and receiving fees for the placement of capital. Since there can be no assurances that revenues will be sufficient to cover operating costs for the foreseeable future, it may be necessary to raise additional funds. Due to our lack of operating history, raising additional funds may be difficult. Competition in the investment industry is intense. Our business plan involves acting as an acquirer of real estate assets that are being sold at a discount to the original purchase price. This business is highly competitive. There are numerous similar companies providing such services in the United States of America. Our competitors will have greater financial resources and more expertise in this business. Our ability to develop our business will depend on our ability to successfully market our services in this highly competitive environment. We cannot guarantee that we will be able to do so successfully. The share control position of WestMountain Red, LLC will limit the ability of other shareholders to influence corporate actions. Our largest shareholder, WestMountain Red, LLC, of which Mr. Klemsz is a 16.8% member, owns 8,050,000 shares and thereby controls approximately 89% of our outstanding shares. Because WestMountain Red, LLC individually beneficially controls more than a majority of the outstanding shares, other shareholders, individually or as a group, will be limited in their ability to effectively influence the election or removal of our directors, the supervision and management of our business or a change in control of or sale of our company, even if they believed such changes were in the best interest of our shareholders generally. Our future success depends, in large part, on the continued service of our President and our Treasurer and the continued financing of WestMountain Red, LLC. We depend almost entirely on the efforts and continued employment of Mr. Klemsz, our President and Treasurer. Mr. Klemsz is our primary executive officer, and we will depend on him for nearly all aspects of our operations. In addition, WestMountain Red, LLC, is our only source of financing. We do not have an employment contract with Mr. Klemsz, and we donot carry key person insurance on his life. The loss of the services of Mr. Klemsz through incapacity or otherwise, would have a materialadverse effect on our business. It would be very difficult to find and retain qualified personnel such as Mr. Klemsz and a financing source to replace WestMountain Red, LLC. Our revenue and profitability fluctuate, particularly inasmuch as we cannot predict the timing of realization events in our business, which may make it difficult for us to achieve steady earnings growth on a quarterly basis and may cause volatility in the price of our shares. We may experience significant variations in revenues and profitability during the year and among years because we are paid incentive income from certain funds only when investments are realized, rather than periodically on the basis of increases in the funds’ net asset values. The timing and receipt of incentive income generated by our funds is event driven and thus highly variable, which contributes to the volatility of our revenue, and our ability to realize incentive income from our funds may be limited. We cannot predict when, or if, any realization of investments will occur. If we were to have a realization event in a particular quarter, it mayhave a significant impact on our revenues and profits for that particular quarter which may not be replicated in subsequent quarters. In addition, our investments are adjusted for accounting purposes to fair value at the end of each quarter, resulting in revenue attributable to our principal investments, even though we receive no cash distributions from our funds, which could increase the volatility of our quarterly earnings. - 12 - Difficult market conditions can adversely affect our funds in many ways, including by reducing the value or performance of the investments made by our funds and reducing the ability of our funds to raise or deploy capital, which could materially reduce our revenue and results of operations. If economic conditions are unfavorable our funds may not perform well and we may not be able to raise money in existing or new funds. Our funds are materially affected by conditions in the global financial markets and economic conditions throughout the world. The global market and economic climate may deteriorate because of many factors beyond our control, including rising interest rates or inflation, terrorism or political uncertainty. In the event of a market downturn, our businesses could be affected in different ways. Our funds may face reduced opportunities to sell and realize value from their existing investments, and a lack of suitable investments for the funds to make. In addition, adverse market or economic conditions as well as a slowdown of activities in a particular sector in which portfolio companies of these funds operate could have an adverse effect on the earnings of those portfolio companies, and therefore, our earnings. A general market downturn, or a specific market dislocation, may cause our revenue and results of operations to decline by causing: ● the net asset value of the assets under management to decrease, lowering management fees; ● lower investment returns, reducing incentive income; ● material reductions in the value of our fund investments in portfolio companies which reduce our ‘‘surplus’’ and, therefore, our ability to realize incentive income from these investments; and ● investor redemptions, resulting in lower fees. Furthermore, while difficult market conditions may increase opportunities to make certain distressed asset investments, such conditions also increase the risk of default with respect to investments held by our funds with debt investments. The success of our business depends, in large part, upon the proper selection of investments, which may be difficult to find, acquire and develop. We believe that the identification, acquisition and development of appropriate investments are key drivers of our business. Our success depends, in part, on our ability to obtain these investments under favorable terms and conditions and have them increase in value. We cannot assure you that we will be successful in our attempts to find, acquire, and/or develop appropriate investments will not be challenged by competitors, which may put us at a disadvantage. Further, we cannot assure you that others will not independently develop similar or superior programs or investments, which may imperil our profitability. Risks Related to an Investment in Our Common Stock The lack of a broker or dealer to create or maintain a market in our stock could adversely impact the price and liquidity of our securities. We have no agreement with any broker or dealer to act as a market maker for our securities and there is no assurance that we will be successful in obtaining any market makers. Thus, no broker or dealer will have an incentive to make a market for our stock. The lack of a market maker for our securities could adversely influence the market for and price of our securities, as well as your ability to dispose of, or to obtain accurate information about, and/or quotations as to the price of, our securities. - 13 - We have limited experience as a public company. We have only traded as a public company since December, 2009. We trade on the OTC Bulletin Board under the trading symbol WMDS. Thus, we have limited experience in complying with the various rules and regulations which are required of a public company. As a result, we may not be able to operate successfully as a public company, even if our operations are successful. We plan to comply with all of the various rules and regulations which are required of a public company. However, if we cannot operate successfully as a public company, your investment may be materially adversely affected. Our inability to operate as a public company could be the basis of your losing your entire investment in us. We may be required to register under the Investment Company Act of 1940, or the Investment Advisors Act, which could increase the regulatory burden on us and could negatively affect the price and trading of our securities. Because our business involves the acquisition of real estate assets that are being sold at a discount to the original purchase price., we may be required to register as an investment company under the Investment Company Act of 1940 or the Investment Advisors Act and analogous state law. While we believe that we are currently either not an investment company or an investment advisor or are exempt from registration as an investment company under the Investment Company Act of 1940 or the Investment Advisors Act and analogous state law, either the SEC or state regulators, or both, may disagree and could require registration either immediately or at some point in the future. As a result, there could be an increased regulatory burden on us which could negatively affect the price and trading of our securities. Our stock has a limited public trading market and there is no guarantee an active trading market will ever develop for our securities. There has been, and continues to be, a limited public market for our common stock. An active trading market for our shareshas not, and may never develop or be sustained. If you purchase shares of common stock, you may not be able to resell those shares at or above the initial price you paid. The market price of our common stock may fluctuate significantly in response to numerous factors, some of which are beyond our control, including the following: ● changes in financial estimates by securities analysts or our failure to perform in line with such estimates; ● changes in market valuations of other companies, particularly those that market services such as ours; ● announcements by us or our competitors of significant innovations,acquisitions, strategic partnerships, joint ventures orcapital commitments; ● introduction of product enhancements that reduce the need for the products our projects may develop; ● departures of key personnel. Of our total outstanding shares as of June 30, 2010, a total of 8,325,000, or approximately 92.1%, will be restricted from immediate resale but may be sold into the market in the near future. This could cause the market price of our common stock to drop significantly, even if our business is doing well. As restrictions on the resale end, the market price of our stock could drop significantly if the holders of restricted shares sell them or are perceived by the market as intending to sell them. - 14 - Applicable SEC rules governing the trading of “Penny Stocks” limit the liquidity of our common stock, which may affect the trading price of our common stock. Our common stock is currently quoted on the OTC Bulletin Board and trades well below $5.00 per share. As a result, our common stock is considered a “penny stock” and is subject to SEC rules and regulations that impose limitations upon the manner in which our shares can be publicly traded.These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock and the associated risks.Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination for the purchaser and receive the written purchaser’s agreement to a transaction prior to purchase.These regulations have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock. The over-the-counter market for stock such as ours is subject to extreme price and volume fluctuations. The securities of companies such as ours have historically experienced extreme price and volume fluctuations during certain periods. These broad market fluctuations and other factors, such as new product developments and trends in the our industry and in the investment markets generally, as well as economic conditions and quarterly variations in our operational results, may have a negative effect on the market price of our common stock. Buying low-priced penny stocks is very risky and speculative. Our shares are considered as a penny stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 jointly with spouse, or in transactions not recommended by the broker-dealer. For transactions covered by the penny stock rules, a broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may affect the ability of broker-dealers to make a market in or trade our common stock and may also affect your ability to resell any shares you may purchase in the public markets. Issuances of our stock could dilute current shareholders and adversely affect the market price of our common stock, if a public trading market develops. We have the authority to issue up to 50,000,000 shares of common stock, 1,000,000 shares of preferred stock, and to issue options and warrants to purchase shares of our common stock without stockholder approval. Although no financing is planned currently, we may need to raise additional capital to fund operating losses. If we raise funds by issuing equity securities, our existing stockholders may experience substantial dilution. In addition, we could issue large blocks of our common stock to fend off unwanted tender offers or hostile takeovers without further stockholder approval. The issuance of preferred stock by our board of directors could adversely affect the rights of the holders of our common stock. An issuance of preferred stock could result in a class of outstanding securities that would have preferences with respect to voting rights and dividends and in liquidation over the common stock and could, upon conversion or otherwise, have all of the rights of our common stock. Our board of directors' authority to issue preferred stock could discourage potential takeover attempts or could delay or prevent a change in control through merger, tender offer, proxy contest or otherwise by making these attempts more difficult or costly to achieve. - 15 - Colorado law and our Articles of Incorporation protect our directors from certain types of lawsuits, which could make it difficult for us to recover damages from them in the event of a lawsuit. Colorado law provides that our director will not be liable to our company or to our stockholders for monetary damages for all but certain types of conduct as a director. Our Articles of Incorporation require us to indemnify our directors and officers against all damages incurred in connection with our business to the fullest extent provided or allowed by law. The exculpation provisions may have the effect of preventing stockholders from recovering damages against our directors caused by his negligence, poor judgment or other circumstances. The indemnification provisions may require our company to use our assets to defend our director and officers against claims, including claims arising out of their negligence, poor judgment, or other circumstances. We do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. None ITEM 3.DEFAULTS UPON SENIOR SECURITIES None ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5.OTHER INFORMATION On July 28, 2010, our Board of Directors voted to change our Certifying Accountants from Cordovano and Honeck LLP to Ehrhardt Keefe Steiner & Hottman, P.C. The firm of Cordovano and Honeck LLP was dismissed as of July 28, 2010. As of that date, Ehrhardt Keefe Steiner & Hottman, P.C. formally accepted us as a client for the fiscal 2010 audit. Cordovano and Honeck LLP has rendered opinions on our audits for the past two years. The change in Certifying Accountants was a decision of our Board of Directors. - 16 - ITEM 6.EXHIBITS Exhibit Number Description 3.1* Articles of Incorporation 3.2* Bylaws 10.1** Service Agreement With Bohemian Companies, LLC Certification of CEO/CFO pursuant to Sec. 302 Certification of CEO/CFO pursuant to Sec. 906 * Previously filed with Form SB-2 Registration Statement, January 2, 2008. ** Previously filed with Form 10-KSB, February 29, 2008. Reports on Form 8-K No reports were filed under cover of Form 8-K for the fiscal quarter ended June 30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized on August 11, 2010. WEST MOUNTAIN DISTRESSED DEBT, INC., By: /s/Brian L. Klemsz, Brian L. Klemsz, President, Chief Executive Officer, Chief Financial Officer and Director (Principal Executive,Accounting and Financial Officer) - 17 -
